Citation Nr: 1341586	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lung disorder with scarring.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

In May 2012, the Veteran testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  The Veteran sustained gunshot wounds to the right upper chest during service in Vietnam.

2.  The Veteran has a current diagnosis rendered by a VA physician of scarring and a nodule of the right lung.  

3.  The scarring and nodule of the right lung is related to the gunshot wounds sustained during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for scarring and a nodule of the right lung have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board (grant of service connection for PTSD), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Service Connection for a Lung Disorder

The Veteran seeks service connection for a lung disorder.  He contends he sustained injury to his lung as the result of a gunshot wound during service.  He also asserts his exposure to herbicides during service resulted in a lung disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, including such respiratory disorders as sarcoidosis, bronchiectasis, and malignant tumors of the lungs, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, the evidence does not show that the Veteran has any of the chronic diseases, including such respiratory disorders as sarcoidosis, bronchiectasis, and malignant tumors of the lungs, that are listed under 38 C.F.R. § 3.309(a).  For this reason, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service records indicate the Veteran was awarded the Purple Heart medal, indicative of combat participation.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Veteran's service in Vietnam, and his exposure to herbicides therein, is established within the record and is recognized by the Board.  See 38 C.F.R. § 3.307(a)(6) (2013).  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  Notwithstanding the fact a claimed disorder may not be listed in the regulation, a veteran may still establish service connection with evidence of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

After a review of all the evidence, the Board finds that the Veteran sustained gunshot wounds to the right upper chest during service in Vietnam.  Service treatment records confirm that he sustained a gunshot wound to the right upper chest and shoulder during service in February 1969 during combat.  See 38 U.S.C.A. § 1154(b).  On service separation examination in March 1970, he reported shortness of breath.  Subsequent post-service chest X-rays confirmed retained foreign bodies in right upper chest area of the Veteran.  

The Board finds the evidence shows a current diagnosis rendered by a VA physician of lung scarring and a nodule.  On pulmonary consultation in January 2011 at a VA Medical Center, X-rays showed mild right apical scarring and a stable right upper lobe nodule.  In an April 2007 CT scan of the chest, a pulmonary nodule was present in the right upper lobe of the lung.  

The Board finds the evidence to be in relative equipoise on the question of whether the Veteran's current disability of scarring and a nodule of the right lung is related to the in-service gunshot wound injury to the right upper chest.  The evidence weighing in favor of a nexus to service includes a VA examiner in January 2011 opined these may be related to the gunshot wound sustained in service.  

The evidence weighing against a finding of nexus to service includes a subsequent VA examination in July 2011 by a different VA examiner that resulted in the opinion that it was less likely than not that the scarring of the right lung was related to the gunshot wound in service.  According to the July 2011 examination report, the claims file was not available for review by the examiner.  

In considering the January 2011 and July 2011 opinions, both were rendered by competent medical doctors based upon physical examination of the Veteran and review of recent treatment records; thus, the opinions are of equal probative value.  Resolving reasonable doubt in the Veteran's favor, the Board finds that currently diagnosed scarring and a nodule of the right lung is related to the in-service gunshot wound are met.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.102.  As service connection (the full benefit) is being granted as directly incurred in service (38 C.F.R. § 3.303(d)), there is no need to consider or discuss an alternative theory of presumptive service connection as due to herbicide exposure.  


ORDER

Service connection for scarring and a nodule of the right lung is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


